Exhibit 10.1

 

Employment and Transition Agreement

James R. Groch

EMPLOYMENT AND TRANSITION AGREEMENT (this “Agreement”), dated as of April 21,
2020, by and between CBRE, Inc., a Delaware corporation (the “Company”) and
James R. Groch (“Executive” and, together with the Company, the “Parties”).

WHEREAS, the Parties desire to enter into this Agreement to set forth certain
terms (a) with respect to Executive’s continued employment with the Company and
mutually planned separation from the Company as a non-retirement good leaver as
of the Separation Date (defined below) and (b) provide for (i) certain payments,
rights and benefits that Executive will receive, and (ii) certain restrictive
covenants that will apply, both in accordance with the terms and conditions
below.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

1.Effective Date; Term.  This Agreement shall become effective on the eighth
(8th) day following its execution by Executive (such date, the “Effective
Date”); provided, that, Executive does not revoke this Agreement in accordance
with Section 6(g) below. Subject to earlier termination in accordance with the
provisions of Section 4 below, Executive shall be employed by the Company under
the terms of this Agreement for the period commencing on the Effective Date and
ending on June 30, 2020 (the “Term”). June 30, 2020, the date on which the Term
expires, is hereafter referred to as the “Separation Date.”

2.Compensation and Benefits.  This Section 2 sets forth all of Executive’s
entitlements with respect to compensation and benefits during the Term.  

a.Base Salary.  During the Term, Executive will continue to be paid a base
salary at the rate of $770,000 per year (“Base Salary”), which Base Salary shall
be paid in periodic installments in accordance with the Company’s payroll
practices.

b.Employee Benefits.  During the Term, Executive will remain eligible to
participate in all employee benefit plans of the Company in accordance with the
terms of such plans as in effect from time to time (the “Employee Benefits”).

c.Expense Reimbursement.  Executive will continue to be reimbursed for
reasonable business expenses in accordance with Company policy as in effect from
time to time; provided, that if Executive is placed on garden leave, then any
travel, entertainment or other non-ordinary course expenses incurred by
Executive after being placed on garden leave must be approved in advance by the
Company’s Chief Executive Officer (the “CEO”).

 

--------------------------------------------------------------------------------

 

3.Duties.  During the Term, Executive shall continue as Global Group President
and Chief Investment Officer with such duties as reasonably determined by the
CEO and commensurate with Executive’s title and position; provided, that, if so
requested by the CEO, Executive shall recuse himself from any meetings (or
segments of such meetings) of the Company’s board of directors, any committee
thereof, or the Company’s executive officers in which the BCG strategy report or
items of a similar nature are to be discussed; provided, further, that following
the initial thirty (30) days of the Term, the Company may, in its sole
discretion and subject to Section 4 below, elect to place Executive on garden
leave for the remainder of the Term.  If Executive is placed on garden leave,
the Company may suspend Executive from performing any further services for the
Company, and/or following three (3) business days’ prior written notice to
Executive, exclude Executive from Company premises, electronic mail distribution
lists, computer hardware or software, or similar information or resources, but
Executive (a) may not (i) undertake any other paid or unpaid work for any other
company, entity or person (other than serving on the board of directors or
providing other advisory work to companies outside of the real estate industry,
including but not limited to WEX, Inc.), or (ii) contact any clients, customers
or vendors (unless otherwise agreed by the CEO or any of the Segment CEOs in
writing), (b) shall continue to owe all the duties of his employment (whether
express or implied) and (c) shall continue to receive all compensation, benefits
and vesting as if Executive continued as an active employee, including, but not
limited to, payments of Base Salary; continued vesting in all of the Equity
Awards (as defined in the Severance Plan (as defined below)) listed in Schedule
1 attached to this Agreement, which is hereby incorporated into this Agreement
by reference; continued accrual toward his prorated bonus for 2020 payable under
Section 5(d)(ii) of the Severance Plan; and continued participation in the
Employee Benefits.  Subject to his compliance with this Section 3 if he is
placed on garden leave, Executive shall continue to have the use of his Company
voicemail and email accounts through the date on which his employment with the
Company terminates in accordance with the terms of this Agreement.  

4.Termination of Employment, Non-Retirement Good Leaver.  Except as otherwise
expressly required by law or as specifically provided in this Section 4, all of
Executive’s rights to salary, severance, equity awards, benefits, bonuses and
other amounts hereunder (if any) shall cease upon the termination of Executive’s
employment hereunder.  If Executive’s employment with the Company is terminated
for any reason, Executive’s sole and exclusive remedy with regard to the
compensation for services shall be to receive the payments, rights, and benefits
described in this Section 4, as applicable, and Executive’s rights with respect
to the restricted stock units granted to Executive pursuant to each of those
three CBRE Group, Inc. 2017 Equity Incentive Plan Restricted Stock Unit
Agreements between the Company and Executive each dated as of December 1, 2017
(each as amended by that certain letter agreement by and between Executive and
the Company, dated January 4, 2019 (the “January 2019 Letter Agreement”),
collectively, the “Special Award Agreements”) shall be governed by the terms
thereof and this Agreement; provided, that, for the avoidance of doubt,
Executive’s separation pursuant to Section 4(c), below, shall be deemed to be a
termination subject to the non-Retirement good leaver accelerated vesting
provisions set forth in the first paragraph of Section 4 of each of the Special
Award Agreements, as further provided below, and provided, further, that the
certification required by the performance-vesting Special Award Agreements shall
be in the form attached hereto as Exhibit B.

2

--------------------------------------------------------------------------------

 

a.Death or Disability.  Executive’s employment hereunder shall terminate upon
Executive’s death or Executive’s Disability (as defined in Section 2(l) of the
Change in Control and Severance Plan for Senior Management effective March 24th,
2015 (the “Severance Plan”)).  Upon the termination of Executive’s employment as
a result of this Section 4(a), Executive or Executive’s estate, as applicable,
shall receive (i) (x) in a lump sum cash payment within ten (10) days following
such date of termination or on such earlier date as may be required by
applicable law (A) any unpaid Base Salary and any unused vacation pay (if any)
accrued through such date of termination, and (B) any unreimbursed expenses in
accordance with Company policy, and (y) any vested or accrued benefits provided
for under the applicable terms of applicable Company employee benefit plans or
arrangements in accordance with such terms (clauses (x) and (y), and the
applicable terms of payment, but with references to Executive’s estate being
replaced by references to Executive, if applicable, are hereafter referred to as
the “Accrued Amounts”), (ii) accelerated vesting of the restricted stock units
that are subject to the Special Award Agreements (subject to the level of
performance actually achieved to the extent applicable) in accordance with the
non-Retirement good leaver provisions set forth in the first paragraph of
Section 4 of each of the Special Award Agreements, which Shares underlying such
restricted stock units shall be delivered on the dates set forth on Schedule 1,
and (iii) subject to Executive’s or Executive’s estate, as applicable, executing
and not revoking the general release of claims set forth in Exhibit A hereto
following the date on which Executive’s employment terminates, which release
shall be delivered to Executive or Executive’s estate, as applicable, within
five (5) days following the date of termination and which must be executed (and
not revoked) by Executive or Executive’s estate, as applicable, within sixty
(60) days following the date of termination, the severance payments, rights, and
benefits provided for in Section 5.1 of the Severance Plan (i.e., such
termination shall be deemed to be a Qualifying Termination under Sections 2(z)
and 5.1 of the Severance Plan), including (x) the payments, benefits, Shares (as
defined in the CBRE Group, Inc. 2012 Equity Incentive Plan, the CBRE Group, Inc.
2017 Equity Incentive Plan or the CBRE Group, Inc. 2019 Equity Incentive Plan,
as applicable), rights, and interests set forth on the attached Schedule 1,
including all cash payments, bonuses, benefits, and accelerated vesting of
Equity Awards (including the restricted stock units subject to the Special Award
Agreements) (collectively, the “Schedule 1 Interests”), to be paid or delivered,
as applicable, on the dates and in the amounts or number of Shares (but in the
case of performance-vesting Equity Awards for which the performance period has
not yet ended, subject to the level of performance actually achieved) set forth
on that Schedule 1 (except that for purposes of this Section 4(a) and Section
4(d), the “Separation Date” shall be deemed to be the date of the termination of
Executive’s employment), (y) COBRA continuation coverage under the Company’s
group health insurance plan for the 18-month period following the date of
Executive’s termination of employment, with Executive (or his estate, spouse or
eligible dependents, as applicable) continuing to pay the same amount of monthly
premium as in effect for an active employee with the same coverage, subject to
the terms and conditions of Section 5.1(f) of the Severance Plan, or as
otherwise provided in Section 5.1(f) of the Severance Plan (the “Continuation
Coverage”), and (z) reasonable outplacement services subject to the terms and
conditions of Section 5.1(g) of the Severance Plan (“Outplacement Services”),
subject to Section 14.2 of the Severance Plan which is hereby incorporated into
and made part of this Agreement.

3

--------------------------------------------------------------------------------

 

b.Termination by the Company for Cause.  At any time during the Term, the
Company may terminate Executive’s employment hereunder for Cause (as defined in
the Severance Plan); provided, that if the Company has placed Executive on
garden leave, then thereafter, “Cause” shall instead mean either a material
breach of the Restrictive Covenants (as defined below)) or Executive’s
conviction of (or plea of guilty or no contest to) a felony involving moral
turpitude.  Upon the termination of Executive’s employment pursuant to this
Section 4(b), Executive shall have no further rights to any compensation or any
other benefits under this Agreement other than the Accrued Amounts. For
avoidance of doubt, any claim that Executive has been terminated for Cause shall
be resolved in accordance with the procedures applicable to a Section 16
Participant (as defined in the Severance Plan) under Sections 9.2, 13.1, and
13.2 of the Severance Plan.  For avoidance of doubt, the Company shall not be
permitted to terminate Executive without Cause (other than a termination due to
Disability pursuant to Section 4(a) above) following the Effective Date.

c.Termination upon the Separation Date.  Unless earlier terminated in accordance
with this Section 4, Executive’s employment hereunder shall automatically
terminate on the Separation Date and, upon the Separation Date, Executive shall
receive the Accrued Amounts, accelerated vesting of the restricted stock units
that are subject to the Special Award Agreements (subject to the level of
performance actually achieved, to the extent applicable) to the Separation Date
in accordance with the non-Retirement good leaver provisions set forth in the
first paragraph of Section 4 of each of the Special Award Agreements, which
Shares shall be delivered on the dates set forth on Schedule 1, and, subject to
Executive executing and not revoking a release of claims in the form attached as
Exhibit A following the Separation Date (which release shall be delivered to
Executive within five (5) days following the Separation Date and which must be
executed (and not revoked) by Executive within sixty (60) days following the
Separation Date), the severance payments, rights and benefits provided for in
Section 5.1 of the Severance Plan (i.e., such termination shall be deemed to be
a Qualifying Termination for purposes of the Severance Plan), including (i) the
Schedule 1 Interests, to be paid or delivered on the dates and in the amounts or
number of Shares set forth in the attached Schedule 1, (ii) the Continuation
Coverage, and (iii) Outplacement Services, subject to Section 14.2 of the
Severance Plan which is hereby incorporated into and made part of this
Agreement.

d.Settlement Dates for Time-Vesting Equity Awards Subject to Section 5.1(h) of
the Severance Plan and the Time-Vesting Special Award Agreement; Net
Settlement.  Notwithstanding any provision of the Severance Plan to the
contrary, if any Time-Vesting Equity Awards (as defined in the Severance Plan)
for which vesting is accelerated pursuant to Section 5.1(h) of the Severance
Plan (including upon the Separation Date) constitute nonqualified deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended, because Executive is retirement eligible under the terms of the
agreements governing such Time-Vesting Equity Awards, then the restricted stock
units subject to such Time-Vesting Equity Awards shall be vested as of the
Separation Date, but the Shares underlying such restricted stock units shall be
delivered to Executive on the date(s) the restricted stock units subject to such
Time-Vesting Equity Awards would have otherwise vested, as provided in the grant
notice attached to the award agreement pursuant to which the applicable
Time-Vesting Equity Awards were granted and not in accordance with the rules
governing such delivery that are set forth in clause (A) of Section 5.1(h)(i) of
the Severance Plan; provided, that, for the avoidance of doubt, the Shares
underlying the restricted stock units subject to the Time-Vesting Equity Award
granted to Executive as of March 3, 2020 for which vesting is accelerated
pursuant to Section 5.1(h) of the Severance Plan shall be delivered to Executive
on the dates set forth in Section 5.1(h) of the Severance Plan.  In addition,
Shares underlying the restricted stock units subject to the time-vesting Special
Award Agreement for which

4

--------------------------------------------------------------------------------

 

vesting is accelerated to the Separation Date shall be delivered to Executive on
December 1, 2023.  The Company hereby acknowledges and agrees that any and all
applicable federal, state and local income, employment, payroll and other
withholding and tax obligations related to the Equity Awards (including the
restricted stock units subject to the Special Award Agreements) (beyond those
which have already been fulfilled) shall be satisfied by using a net settlement
mechanism whereby the Company will withhold a number of Shares that would
otherwise be issued to Executive as permitted under the terms of the applicable
equity-based plans.  Subject to its legal and regulatory obligations, the
Company will reasonably cooperate with Executive regarding any tax issues,
including (i) seeking a refund or offset for the Company’s prior withholding of
taxes pre-paid on unvested restricted stock units subject to Equity Awards
(including the restricted stock units subject to the Special Award Agreements)
that Executive will not receive and (ii) Executive’s effort to obtain a refund
of certain Philadelphia wage taxes; it being understood by Executive that he
remains solely responsible for his own taxes and this sentence in no way implies
any tax indemnity to Executive from the Company.

5.Restrictive Covenants.  Executive entered into that certain Restrictive
Covenants Agreement with the Company dated as of December 1, 2017 (as amended by
this Agreement, the “Restrictive Covenants Agreement”), which contains
post-termination non-competition and non-solicitation of clients and employees
covenants (such covenants, together with Sections 6(h)(i) and (i) of this
Agreement, collectively, the “Restrictive Covenants”).  The Parties agree that
the Restrictive Covenants set forth in the Restrictive Covenants Agreement shall
apply to Executive at all times while he is employed by the Company and for a
period commencing following the termination of Executive’s employment with the
Company for any reason other than due to death and ending on June 30, 2021
(subject to the terms and conditions of Section 2.2 of the Restrictive Covenants
Agreement) (the “Restricted Period”).  Notwithstanding any provision of the
Restrictive Covenants Agreement to the contrary, the Parties hereby acknowledge
and agree that: (a) Exhibit A of the Restrictive Covenants Agreement is hereby
amended to add as Item 18 the following: “Any entity or person that provides
products or services that are competitive with products or services provided by
the Company Group; provided that nothing herein shall restrict any (i) passive
investments in less than one percent (1%) of a broadly held public or private
company, or (ii) personal investments in real estate assets (including through
passive partnership interests)”; and (b) the non-solicitation of employees
covenant set forth in the Restrictive Covenants Agreement shall not apply to (i)
any employee of the Company Group in the Corporate Development group based in
the Company Group’s Philadelphia office if such employee is requested by the
Company Group to relocate more than fifty (50) miles therefrom or experiences an
involuntary termination of employment with the Company, or (ii) Jennifer Diers,
whom the Company also agrees to make available to Executive (for fifty percent
(50%) of her time) for so long as she continues to be employed with the Company
from the Effective Date through the end of the Restricted Period; provided, that
Executive shall, promptly following being invoiced by the Company, reimburse the
Company on a monthly basis for fifty percent (50%) of her monthly base salary,
employer benefits costs and the employer portion of the associate payroll taxes,
for any period of Ms. Diers’ continued employment with the Company following the
Separation Date through the end of the Restricted Period and Ms. Diers shall not
use the Company computers, software, e-mail etc., to provide any support to
Executive after the Separation Date; provided, further, that, in the case of
clause (i) only, Executive may not hire, engage or solicit for hiring or
engaging, any such employee to work for any “Restricted Business” (as such term
is defined in the Restrictive Covenants Agreement) or, if such business is a
start-up, that Executive intends to become a “Restricted Business” within six
months following the date of such solicitation or hiring, as applicable.  If
Executive wishes to engage in any activity that Executive believes the Company
could assert would violate the non-competition

5

--------------------------------------------------------------------------------

 

covenant in the Restrictive Covenants Agreement (as modified hereby), then
Executive may contact the Company’s General Counsel in writing regarding such
activity and, after Executive has provided the Company’s General Counsel with
all material information the General Counsel believes to be reasonably necessary
in order to enable the Company to make a determination as to whether the Company
would assert that such activity would violate such non-competition covenant, if
the Company responds in writing within ten (10) business days following the date
that all such information necessary for the Company to make such determination
has been provided by Executive that such activity would not violate such
covenant or if the Company fails to respond in writing by the expiration of such
10-business day period, then Executive may engage in such activity and the
Company will be estopped from asserting that such activity violates such
non-competition covenant.  In the event that Executive materially breaches any
of the Restrictive Covenants and, if such breach is reasonably capable of being
cured, does not promptly cure such breach, then, in addition to any other
remedies available to the Company in law or in equity, the Company shall have no
further obligation to make any additional payments or provide any further
benefits hereunder or under the Severance Plan or the Equity Awards (including
the Special Award Agreements) (other than the Accrued Amounts, to the extent
then unpaid); provided, that, if it is determined by the arbitrator that
Executive did not materially breach any of the Restrictive Covenants, the
Company shall promptly pay or provide to Executive all amounts and benefits that
Executive would have been entitled to receive under the terms of this Agreement,
the Severance Plan and the Equity Awards but did not receive due to the
application of this sentence.  For the avoidance of doubt, Executive is not
subject to any restrictive covenants under the Severance Plan (including, but
not limited to, Section 7 or Exhibit B thereof) or any other plan, policy, or
agreement of or with the Company or its affiliates other than as explicitly set
forth in this Section 5.

6.Miscellaneous.

a.Amendments.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and either the CEO or the Company’s General
Counsel.  

b.Successors and Assigns.

i.This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive otherwise than by will or
the laws of descent and distribution.  This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.

ii.This Agreement shall inure to the benefit of and be binding upon the Company
and its successors.

c.Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, or if sent by
electronic mail.

6

--------------------------------------------------------------------------------

 

If to Executive, to such address as shall most currently appear on the records
of the Company.

 

With a copy to:

 

Richard J. Rabin

Akin Gump Strauss Hauer & Feld

One Bryant Park, 46th Floor

New York, New York 10036

Email: rrabin@akingump.com

 

If to the Company, to:

CBRE, Inc.

400 South Hope St., 25th Floor

Los Angeles, California 90071

Attention:  General Counsel

Email: Larry.Midler@cbre.com

 

d.Arbitration.  Section 13.2 of the Severance Plan is hereby incorporated into
and made part of this Agreement.

e.GOVERNING LAW; JURY TRIAL WAIVER.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF PENNSYLVANIA, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF
THE STATE OF PENNSYLVANIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF PENNSYLVANIA TO BE APPLIED.  EACH
PARTY TO THIS AGREEMENT WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM.

f.Entire Agreement.  This Agreement (including its Schedule 1 and the Schedule 1
Interests), together with the retirement provision in the January 2019 Letter
Agreement, the Restrictive Covenants Agreement; any pension or welfare plan
covered by Section 6(g)(ii), below; any agreements, bylaws, policies, or other
documents regarding any rights to indemnification Executive may have, as set
forth in Section 6(g)(iii), below; the award agreements related to the Equity
Awards; the Special Award Agreements; and the specific terms of the Severance
Plan cross-referenced herein including Section 8 thereof, constitute the entire
agreement between the parties as of the Effective Date and supersede all
previous agreements and understandings between the Parties with respect to the
subject matter hereof.

g.Release.  For and in consideration of the continued employment described in
Section 1 and the payments and benefits described in Section 2 and Section 4,
Executive hereby agrees on behalf of himself, his agents, assignees, attorneys,
successors, assigns, heirs and executors, to, and Executive does hereby, fully
and completely forever release the Company and its past, current and future
affiliates, predecessors and successors and all of their respective past and/or
present officers, directors, partners, members, managing members, managers,
employees, agents, representatives, administrators, attorneys, insurers and
fiduciaries, in their individual and/or representative capacities (hereinafter
collectively referred to as the “Company Releasees”), from any and all

7

--------------------------------------------------------------------------------

 

causes of action, suits, agreements, promises, damages, disputes, controversies,
contentions, differences, judgments, claims, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
variances, trespasses, extents, executions and demands of any kind whatsoever,
which Executive or his agents, assignees, attorneys, successors, assigns, heirs
and executors ever had, now have or may have against the Company Releasees or
any of them, in law or equity, whether known or unknown to Executive, for, upon,
or by reason of, any matter, action, omission, course or thing whatsoever
occurring up to the date this Agreement is signed by Executive, arising out of
or in connection with or in relationship to Executive’s employment or other
service relationship with the Company or the termination thereof, and any
applicable employment, compensatory or equity arrangement with the Company, any
claims of breach of contract, wrongful termination, retaliation, fraud,
defamation, infliction of emotional distress or national origin, race, age, sex,
sexual orientation, disability, medical condition or other discrimination or
harassment, (such released claims are collectively referred to herein as the
“Released Claims”); provided, that, Executive does not waive or release (i) any
claims with respect to the right to enforce this Agreement (or the agreements or
provisions set forth in Section 6(f) of this Agreement), (ii) claims with
respect to any vested right Executive may have under any employee pension or
welfare benefit plan of the Company, (iii) any rights Executive may have for
indemnification from the Company or any of its affiliates or under any insurance
policy, and (iv) any claims that may not be waived by law.

Notwithstanding the generality of the immediately preceding paragraph, the
Released Claims include, without limitation, all of the following claims
occurring up to the date this Agreement is signed by Executive: (A) any and all
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act of 1967 (the “ADEA,” a law which prohibits discrimination on
the basis of age), the Civil Rights Act of 1971, the Civil Rights Act of 1991,
the Fair Labor Standards Act, Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the National Labor Relations Act, the Equal Pay Act, the Securities Act of 1933,
the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, and the
Worker Adjustment and Retraining Notification Act,  all as amended, and any and
all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise, and (B) any claims for wrongful
discharge, breach of contract, fraud, misrepresentation or any compensation
claims, or any other claims under any statute, rule or regulation or under the
common law, including compensatory damages, punitive damages, attorney’s fees,
costs, expenses and all claims for any other type of damage or relief.

THIS MEANS THAT, BY SIGNING THIS AGREEMENT, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE COMPANY
RELEASEES BASED ON ANY ACTS OR OMISSIONS OF THE COMPANY RELEASEES UP TO THE DATE
OF THE SIGNING OF THIS AGREEMENT. NOTWITHSTANDING THE ABOVE, NOTHING IN THIS
SECTION 6(G) SHALL PREVENT EXECUTIVE FROM (X) INITIATING OR CAUSING TO BE
INITIATED ON HIS BEHALF ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING AGAINST THE
COMPANY BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER BODY
CHALLENGING THE VALIDITY OF THE WAIVER OF HIS CLAIMS UNDER ADEA CONTAINED IN
THIS SECTION 6(G) (BUT NO OTHER PORTION OF SUCH WAIVER); OR (Y) INITIATING OR
PARTICIPATING IN (BUT NOT BENEFITING FROM) AN INVESTIGATION OR PROCEEDING
CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION WITH RESPECT TO ADEA.

8

--------------------------------------------------------------------------------

 

Executive represents that he has read carefully and fully understands the terms
of this Agreement, and that Executive has been advised to consult with an
attorney and has availed himself of the opportunity to consult with an attorney
prior to signing this Agreement. Executive acknowledges and agrees that he is
executing this Agreement willingly, voluntarily and knowingly, of his own free
will, in exchange for the continued employment described in Section 1 and the
payments and benefits described in Section 2 and Section 4, and that he has not
relied on any representations, promises or agreements of any kind made to him in
connection with his decision to accept the terms of this Agreement, other than
those set forth in this Agreement. Executive acknowledges that he could take up
to twenty-one (21) days to consider whether he wants to sign this Agreement and
that the ADEA gives him the right to revoke the Agreement within seven (7) days
after it is signed, and Executive understands that he will not receive any
payments or benefits under Section 2 or Section 4 of this Agreement (other than
payment of Accrued Amounts), subject to the terms and conditions hereof, until
such seven (7) day revocation period has passed and then, only if he has not
revoked the Agreement. To the extent Executive has executed the Agreement within
less than twenty-one (21) days after its delivery to him, Executive hereby
waives the twenty-one (21) day period and acknowledges that his decision to
execute the Agreement prior to the expiration of such twenty-one (21) day period
was entirely voluntary. If Executive revokes this Agreement, it shall be null
and void.

h.Mutual Non-Disparagement; Communications.  Following the date of this
Agreement (and continuing following the termination of Executive’s employment
hereunder):

(i) Executive hereby agrees not to defame or disparage any member of the Company
Group or any executive, manager, director, or officer of any member of the
Company Group in any medium to any person.  

(ii)  The Company hereby agrees that neither the Company nor the executive
officers of the Company Group shall defame or disparage Executive in any medium
to any person.

Notwithstanding the preceding, Executive, the Company and the executive officers
of the Company Group may confer in confidence with their respective legal
representatives and make truthful statements as required by law or legal
process.

Promptly following the execution of this Agreement, Executive and the CEO shall
confer regarding the timing and content of any corporate communication regarding
Executive’s departure from the Company. Executive will be provided with a
reasonable opportunity to comment on any such communication before it is
released, and the Company shall consider in good faith any such comments
Executive may provide.

From the Separation Date through June 30, 2021, the Company shall maintain an
automatic reply on Executive’s Company email account stating that as of June 30,
2020, Executive is no longer employed by the Company, and that for personal
matters, he can be contacted at Executive’s personal email address (to be
provided to the Company by Executive).

i.Continuing Obligation Not to Use Any Confidential Information; and Return of
All Confidential Information and Other Company Property.

9

--------------------------------------------------------------------------------

 

(i) Executive acknowledges and agrees that all confidential, proprietary, trade
secret and other business information belonging to the Company Group, whether in
tangible form or otherwise, including all documents and records, whether
printed, typed, handwritten, videotaped, transmitted or transcribed on data
files or on any other type of media, and whether or not labeled or identified as
confidential and/or proprietary, made or compiled by Executive or made available
to Executive during his employment with the Company, is and remains the sole
property of the Company Group which Executive shall not knowingly at any time
use or disclose to any third party.

(ii) Executive agrees that Executive has an obligation to and, no later than ten
(10) business days following the earlier of the date on which his employment
terminates or the date on which he is placed on garden leave, shall warrant in
writing that he has made a reasonable search for, and returned, all originals
and all copies of all documents and records made or compiled by Executive and/or
made available to Executive or provided to Executive during the period of
Executive’s employment with the Company that he is aware of that contain
confidential, proprietary, trade secret or other business information belonging
to the Company Group, whether printed, typed, handwritten, videotaped,
transmitted or transcribed on data files or on any other type of media and
whether or not labeled or identified as confidential, proprietary or trade
secret. No later than ten (10) business days following the earlier of the date
on which his employment terminates or the date on which he is placed on garden
leave, Executive shall also warrant in writing that Executive has previously
destroyed any such documents or information that he is aware of and has not
retained any copies of any such documents or information in any format for
Executive’s own personal use or any other purposes for Executive’s own benefit
or the benefit of any third party.

(iii)  In addition to returning all originals and copies (in whatever format) of
all confidential, proprietary, trade secret or other business information
belonging to the Company Group that Executive is aware of, Executive agrees that
Executive has an obligation to, no later than ten (10) business days following
the earlier of the date on which his employment terminates or the date on which
he is placed on garden leave, return all other Company-owned property and
materials that he is aware of, including, but not limited to, credit cards,
calling cards, keys, key fobs, identification badges, files, records, product
samples, marketing materials, computer disks, tablets, printers, personal
digital assistants, pagers, cellular telephones and all associated accessories
for technology (e.g. power cords, mouse, etc.) and shall warrant in writing at
the end of such ten-business day period that he has returned all such
items.  The warranties set forth in this Section 6(i) shall be in the form
attached hereto as Exhibit C which, together with Exhibit B, shall be the only
warranties Executive shall be required to execute in connection with this
Agreement or the agreements, plans, or policies referenced in Section 6(f).  If
the Company believes Executive has failed to return any property, documents, or
other materials as required by this Section 6(i), it shall provide Executive
with written notice of such alleged failure and provide Executive with five (5)
business days to cure.

10

--------------------------------------------------------------------------------

 

(iv)  To the extent that after signing this Agreement and providing the written
warranties required by this Section 6(i), Executive becomes aware that he has
access to any confidential, proprietary, trade secret or other business
information belonging to the Company Group, including on any personal computer
equipment or other personal electronic storage devices, or is aware or becomes
aware that he has uploaded or downloaded such information to any cloud or other
file sharing service to which Executive has access (including but not limited to
Dropbox or Dropbox Free), Executive shall (A) make prompt reasonable steps to
delete such information, and (B) not review or use such information for any
purpose.

(v)  Nothing in this Agreement shall prohibit or impede Executive from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation; provided, that in each case such
communications and disclosures are consistent with applicable law.  Executive
does not need the prior authorization of (or to give notice to) the Company
regarding any such communication or disclosure. Executive understands and
acknowledges that an individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that is made (A) in confidence to a Federal, State, or local government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of the law; or (B) in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal.  Executive
understands and acknowledges further that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order. Notwithstanding the foregoing, under no
circumstance is Executive authorized to disclose any information covered by the
Company’s attorney-client privilege or attorney work product without the prior
written consent of the Company’s General Counsel.

j.Cooperation.  Executive shall cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding, or to
provide information to the Company for any project or assignment in which he was
involved during his employment, as reasonably requested by the Company
(including, without limitation, Executive being available to the Company upon
reasonable notice and at mutually-acceptable times and locations) for interviews
and factual investigations, providing testimony without requiring service of a
subpoena or other legal process, volunteering to the Company all pertinent
information that he recalls, and turning over to the Company all relevant
documents which are requested by the Company and which may come into Executive's
possession, all at times and on schedules that are reasonably consistent with
Executive's other permitted activities and commitments).  Such services will be
without additional compensation to Executive, but the Company will reimburse
Executive for any reasonable travel and out-of-pocket costs and expenses
(including, without limitation, attorneys’ fees and expenses in accordance with
the Company’s charter and by-laws and directors and officers insurance policy)
incurred by Executive in providing such cooperation.  To the extent consistent
with applicable law,

11

--------------------------------------------------------------------------------

 

Executive will provide the Company advance written notice of any subpoena or
legal proceeding and perform all acts reasonably and commercially practicable,
at the Company’s expense, to assist the Company to obtain a protective order to
the extent the Company seeks such protection.  Furthermore, if such a protective
order or other remedy is not obtained, or the Company waives compliance with the
provision of this Section 6(j), Executive will furnish only such information or
take only such action which his lawyers advise him is legally advisable and will
exercise reasonable commercial efforts to obtain reliable assurance that
confidential treatment will be accorded any information so furnished.  For
avoidance of doubt, nothing in this Section 6(j) shall require Executive to
cooperate with the Company in any dispute that arises under this Agreement or on
any other any matter in which the Company’s and Executive’s interests are
adverse.

k.Withholding Taxes.  The Company shall be entitled to withhold from any payment
due to Executive hereunder any amounts required to be withheld by applicable tax
laws or regulations.

l.Survival.  Sections 4, 5 and 6 shall survive and continue in full force in
accordance with their terms notwithstanding any termination of Executive’s
employment with the Company.

m.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

[Signature page follows.]

 

 

12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CBRE, Inc.

 

By:

/s/ LH Midler

 

Name:  Laurence H. Midler

 

Title:  Executive Vice President and General Counsel

 

 

 

 

Executive

 

 

/s/ James Groch

James R. Groch

 

 

 

[Signature page to Employment and Transition Agreement]

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

General Release

 

For and in consideration of the payments and benefits described in Section 4 of
the Employment and Transition Agreement (the “Agreement”) dated as of April 21,
2020, by and between CBRE, Inc., a Delaware corporation (the “Company”) and
James R. Groch “(Executive”), Executive hereby agrees on behalf of himself, his
agents, assignees, attorneys, successors, assigns, heirs and executors, to, and
Executive does hereby, fully and completely forever release the Company
Releasees, from any and all causes of action, suits, agreements, promises,
damages, disputes, controversies, contentions, differences, judgments, claims,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, variances, trespasses, extents, executions and demands of
any kind whatsoever, which Executive or his agents, assignees, attorneys,
successors, assigns, heirs and executors ever had, now have or may have against
the Company Releasees or any of them, in law or equity, whether known or unknown
to Executive, for, upon, or by reason of, any matter, action, omission, course
or thing whatsoever occurring up to the date this release is signed by
Executive, arising out of or in connection with or in relationship to
Executive’s employment or other service relationship with the Company or the
termination thereof, and any applicable employment, compensatory or equity
arrangement with the Company, any claims of breach of contract, wrongful
termination, retaliation, fraud, defamation, infliction of emotional distress or
national origin, race, age, sex, sexual orientation, disability, medical
condition or other discrimination or harassment, (such released claims are
collectively referred to herein as the “Released Claims”); provided, that,
Executive does not waive or release (i) any claims with respect to the right to
enforce the Agreement (or the agreements or provisions set forth in Section 6(f)
of the Agreement), (ii) claims with respect to any vested right Executive may
have under any employee pension or welfare benefit plan of the Company, (iii)
any rights Executive may have for indemnification from the Company or any of its
affiliates or under any insurance policy, and (iv) any claims that may not be
waived by law.

Notwithstanding the generality of the immediately preceding paragraph, the
Released Claims include, without limitation, all of the following claims
occurring up to the date this release is signed by Executive: (A) any and all
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act of 1967 (the “ADEA,” a law which prohibits discrimination on
the basis of age), the Civil Rights Act of 1971, the Civil Rights Act of 1991,
the Fair Labor Standards Act, Employee Retirement Income Security Act of 1974,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the National Labor Relations Act, the Equal Pay Act, the Securities Act of 1933,
the Securities Exchange Act of 1934, the Rehabilitation Act of 1973, and the
Worker Adjustment and Retraining Notification Act,  all as amended, and any and
all other federal, state or local laws, statutes, rules and regulations
pertaining to employment or otherwise, and (B) any claims for wrongful
discharge, breach of contract, fraud, misrepresentation or any compensation
claims, or any other claims under any statute, rule or regulation or under the
common law, including compensatory damages, punitive damages, attorney’s fees,
costs, expenses and all claims for any other type of damage or relief.

1

--------------------------------------------------------------------------------

 

THIS MEANS THAT, BY SIGNING THIS RELEASE, EXECUTIVE WILL HAVE WAIVED ANY RIGHT
EXECUTIVE MAY HAVE HAD TO BRING A LAWSUIT OR MAKE ANY CLAIM AGAINST THE COMPANY
RELEASEES BASED ON ANY ACTS OR OMISSIONS OF THE COMPANY RELEASEES UP TO THE DATE
OF THE SIGNING OF THIS RELEASE. NOTWITHSTANDING THE ABOVE, NOTHING IN THIS
RELEASE SHALL PREVENT EXECUTIVE FROM (X) INITIATING OR CAUSING TO BE INITIATED
ON HIS BEHALF ANY COMPLAINT, CHARGE, CLAIM OR PROCEEDING AGAINST THE COMPANY
BEFORE ANY LOCAL, STATE OR FEDERAL AGENCY, COURT OR OTHER BODY CHALLENGING THE
VALIDITY OF THE WAIVER OF HIS CLAIMS UNDER ADEA CONTAINED IN THIS RELEASE (BUT
NO OTHER PORTION OF SUCH WAIVER); OR (Y) INITIATING OR PARTICIPATING IN (BUT NOT
BENEFITING FROM) AN INVESTIGATION OR PROCEEDING CONDUCTED BY THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION WITH RESPECT TO ADEA.

Executive represents that he has read carefully and fully understands the terms
of this release, and that Executive has been advised to consult with an attorney
and has availed himself of the opportunity to consult with an attorney prior to
signing this release. Executive acknowledges and agrees that he is executing
this release willingly, voluntarily and knowingly, of his own free will, in
exchange for the payments and benefits described in Section 4 of the Agreement,
and that he has not relied on any representations, promises or agreements of any
kind made to him in connection with his decision to accept the terms of the
Agreement and this release, other than those set forth in the Agreement and this
release. Executive acknowledges that he could take up to twenty-one (21) days to
consider whether he wants to sign this release and that the ADEA gives him the
right to revoke this release within seven (7) days after it is signed, and
Executive understands that he will not receive any payments or benefits under
Section 4 of the Agreement (other than payment of Accrued Amounts), subject to
the terms and conditions thereof, until such seven (7) day revocation period has
passed and then, only if he has not revoked this release. To the extent
Executive has executed this release within less than twenty-one (21) days after
its delivery to him, Executive hereby waives the twenty-one (21) day period and
acknowledges that his decision to execute this release prior to the expiration
of such twenty-one (21) day period was entirely voluntary. If Executive revokes
this release, it and the Agreement shall be null and void as of the date of such
revocation.

 

Capitalized terms used in this release but not defined herein shall have the
meanings ascribed to such terms in the Agreement.

 

Executive

 

 

James R. Groch

 

 

2

 

--------------------------------------------------------------------------------

 

Exhibit B

 

Form of Certification

 

 

Attn: Compensation Department

c/o CBRE, Inc.

2100 Ross Avenue, Suite 1600

Dallas, TX 75201

 

Re: Certification of Compliance with Restrictive Covenants

 

All capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Employment and Transition Agreement by and between CBRE,
Inc. and me, dated as of April 21, 2020 (the “Transition Agreement”).

 

In accordance with Section 4 of the performance-vesting Special Award
Agreements, I certify that I continually complied with the restrictive covenants
set forth in the Restrictive Covenants Agreement (as modified in the Transition
Agreement) through the Restricted Period.

 

______________________

James R. Groch

 

Date: ___________________

 

 

--------------------------------------------------------------------------------

 

Exhibit C

 

Return of Confidential Information and Property

 

I warrant that I have (a) made a reasonable search for, and returned, all
originals and all copies of all documents and records made or compiled by me
and/or made available to me or provided to me during the period of my employment
with the Company that I am aware of that contain confidential, proprietary,
trade secret or other business information belonging to the Company Group,
whether printed, typed, handwritten, videotaped, transmitted or transcribed on
data files or on any other type of media and whether or not labeled or
identified as confidential, proprietary or trade secret, and (b) previously
destroyed any such documents or information that I am aware of and have not
retained any copies of any such documents or information in any format for my
own personal use or any other purposes for my own benefit or the benefit of any
third party.

In addition to returning all originals and copies (in whatever format) of all
confidential, proprietary, trade secret or other business information belonging
to the Company Group that I am aware of, I warrant that I have returned all
other Company-owned property and materials that I am aware of, including, but
not limited to, credit cards, calling cards, keys, key fobs, identification
badges, files, records, product samples, marketing materials, computer disks,
tablets, printers, personal digital assistants, pagers, cellular telephones and
all associated accessories for technology (e.g. power cords, mouse, etc.).

 

 

______________________

James R. Groch

 

Date: ___________________

 

 

 

--------------------------------------------------------------------------------

 

Schedule 1

James R. Groch

 

 

Separation Package

 

 

 

Schedule 1 Interests

Summary Upon Termination Date

 

Category

Payout ($s & Shares)

Cash payment

Target cash compensation
(base + target bonus) x 1.5

$2,887,500

Bonus

Prorated 2020 Bonus

$575,918

Cash

Total Payout in Cash delivered at Termination Date

$3,463,418

Shares

Total Number of Shares delivered at Termination Date (50% of 2018 Performance
Award and 50% of 2020 Time Award)*

28,059

 

 

 

Summary of Shares Delivered After Separation Date

Delivery Date

Equity Grants

Shares***

8/11/2020

2016 Time

12,031

2/16/2021

2018 Time

9,874

2/28/2021

2019 Time

5,734

2/28/2021

2019 Performance**

9,498

3/3/2021

2017 Time

9,865

12/31/2021

2018 Performance (50%)*

22,123

12/31/2021

2019 Performance**

9,499

12/31/2021

2020 Time (50%)*

5,936

2/16/2022

2018 Time

9,875

2/28/2022

2019 Time

5,735

2/28/2023

2019 Time

5,734

3/3/2023

2020 Performance**

15,836

12/1/2023

Special Time*

18,005

12/1/2023

Special TSR**

18,269

12/31/2023

Special EPS**

18,015

Total Number of Shares delivered after Termination Date * and **

176,029

 

 

 

 

 

--------------------------------------------------------------------------------

 

Total Number of Shares * and **

204,088

 

 

 

 

 

 

*Does not account for Shares that will be withheld to cover employment and
income taxes

** For awards where the performance period has not yet ended, the number of
Shares noted reflects the target number originally granted, assuming target
performance; however, Executive will remain eligible to receive the maximum
number of Shares that are subject to the award and the number of Shares
ultimately delivered may be more or less than target depending on the
performance achievement factor.  Once certified, the performance achievement
factor will be applied to calculate the number of Shares due. Delivery date
shown is the approximate delivery date. Shares subject to performance will be
delivered as soon as practicable after the compensation committee of the board
certifies the performance (but in no event later than 30 days thereafter).

*** In the event of a stock split or other event described in Section 13(a) of
the CBRE Group, Inc. 2012 Equity Incentive Plan, Section 13(a) of the CBRE
Group, Inc. 2017 Equity Incentive Plan or Section 12(a) of the CBRE Group, Inc.
2019 Equity Incentive Plan, as applicable, Executive’s Shares shall be treated
no less favorably than those of other Company executives holding Shares.

 

 

 

 